DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-18 and 20 objected to because of the following informalities:  Claims 2 and 19 are missing.  Therefore, claims 3-18 and 20 requires to be renumbered.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-17 of U.S. Patent No. 11,056,324. Although the claims at issue are not identical, they are not patentably distinct from each other.
[Re claim 1] Kuo discloses the film deposition system comprising: a processing chamber scalable to create a pressurized environment and configured to contain a plasma, a target and a substrate in the pressurized environment; and a particle control unit, wherein the particle control unit is configured to provide an external force to each of at least one charged atom and at least one contamination particle in the plasma, wherein the particle control unit comprises at least one pair of conductive electrodes, and wherein the at least one pair of conductive electrodes is configured to provide an electric field between a first conductive electrode and a second conductive electrode in the particle control unit (see claim 1).  
[Re claim 3] Kuo discloses the film deposition system wherein the at least one pair of conductive electrodes comprises at least one of the following: iron and manganese (see claim 2).
[Re claim 4] Kuo discloses the film deposition system wherein the at least one pair of conductive electrodes is configured near the at least one target in a 2-fold rotational symmetry about the center of the processing chamber (see claim 3).  
[Re claim 5] Kuo discloses the film deposition system wherein the at least one pair of conductive electrodes has a shape of one of the following: square and circular (see claim 4).  
[Re claim 6] Kuo discloses the film deposition system wherein the at least one charged atom and the at last one contamination particle are generated by the target when it is in direct contact with the plasma (see claim 1).  
[Re claim 7] Kuo discloses the film deposition system wherein the external force is configured to direct the at least one charged atom to a top surface of the substrate and to direct the at least one contamination particle away from the top surface of the substrate (see claim 1).
[Re claim 8] Kuo discloses the method for particle control in a film deposition system comprising: providing a plasma to be in direct contact with at least one target in a processing chamber, thereby generating at least one charged atom; generating an external force on the at least one charged atom in the plasma so as to direct the at least one charged atom to a substrate; and directing the at least one charged atom onto a surface of the substrate at a first position, wherein the first position is configured by a substrate stage located off-center of the processing chamber (see claim 6).  
[Re claim 9] Kuo discloses the method wherein the external force is provided by one of the following: at least one pair of electromagnetic coils or at least one pair of conductive electrodes (see claim 7).  
[Re claim 10] Kuo discloses the method wherein the at least one pair of electromagnetic coils or the at least one pair of conductive electrodes comprises at least one of the following: iron and manganese (see claim 8).  
[Re claim 11] Kuo discloses the method wherein the at least one pair of electromagnetic coils or the at least one pair of conductive electrodes is configured near the at least one target with a 2-fold rotational symmetry about the center of the processing chamber (see claim 9).  
[Re claim 12] Kuo discloses the method wherein the at least one pair of electromagnetic coils or the at least one pair of conductive electrodes has a shape of one of the following: square and circular (see claim 10).  
[Re claim 13] Kuo discloses the method wherein the at least one pair of conductive electrodes is configured to provide an electric field between a first conductive electrode and a second conductive electrode in the particle control unit (see claim 11).  
[Re claim 14] Kuo discloses the method wherein the at least one pair of electromagnetic coils is configured to provide a magnetic field between a first electromagnetic coil and a second electromagnetic coil (see claim 12).  
[Re claim 15] Kuo discloses the film deposition system comprising: a processing chamber sealable to create a pressurized environment and configured to contain a plasma, a target and a substrate in the pressurized environment; and a particle control unit, wherein the particle control unit is configured to provide an external force to at least one charged atom in the plasma, wherein the external force is configured to direct the at least one charged atom to a top surface of the substrate, wherein the substrate is supported by a stage that is off-center from a center of the processing chamber, wherein the particle control unit is further configured to provide an electric field between a first conductive electrode and a second conductive electrode in the particle control unit (see claim 13).  
[Re claim 16] Kuo discloses the film deposition system wherein the particle control unit comprises one of the following: at least one pair of electromagnetic coils or at least one pair of conductive electrodes, and wherein the at least one pair of electromagnetic coils or the at least one pair of conductive electrodes comprises at least one of the following: iron and manganese (see claim 14).  
[Re claim 17] Kuo discloses the film deposition system wherein the at least one pair of electromagnetic coils or the at least one pair of conductive electrodes is configured near the at least one target in a 2-fold rotational symmetry about the center of the processing chamber (see claim 15).  
[Re claim 18] Kuo discloses the film deposition system wherein the at least one pair of electromagnetic coils or the at least one pair of conductive electrodes has a shape of one of the following: square and circular (see claim 16).  
[Re claim 20] Kuo discloses the film deposition system wherein the at least one pair of electromagnetic coils is configured to provide a magnetic field between a first electromagnetic coil and a second electromagnetic coil (see claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895